IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-21174
                         Conference Calendar



SYLVESTER LEON WRIGHT,

                                         Plaintiff-Appellant,

versus

TOMMY THOMAS; ANDY BERNO;
A. MURPHY, Deputy,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3086
                        --------------------
                           August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Sylvester Wright appeals the district court’s dismissal of

his 42 U.S.C. § 1983 suit against the Sheriff of Harris County, a

court clerk, and a deputy.   He argues that the district court

erred in dismissing his suit without giving Wright notice of

intent to dismiss or a hearing pursuant to Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985).

     The district court did not err in dismissing Wright’s suit.

Even if Wright’s “motion to stop harassment and threats” is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-21174
                                -2-

viewed as a supplemental pleading, this motion, Wright’s original

complaint, and Wright’s appellate brief demonstrate no set of

facts under which Wright could obtain relief against the named

defendants.   See Black v. Warren, 134 F.3d 732, 733-34 (5th Cir.

1998); Barrientos v. Reliance Standard Life Ins. Co., 911 F.2d
1115, 1116 (5th Cir. 1990).   Consequently, Wright’s motion for

appointment of counsel is DENIED and the judgment of the district

court is AFFIRMED.